Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Reports Fourth Quarter 2007 Results Unrealized Losses On Credit Derivatives and Increased Loss Reserves Record New Business Production HAMILTON, Bermuda, March 17, 2008 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported a fourth quarter net loss of ($152.9) million, or ($5.61) per diluted share. This compares to net income of $10.0 million, or $0.37 per diluted share, for the fourth quarter 2006. The highlights for the fourth quarter 2007 are as follows: Increase in fair value losses on credit derivatives of $149.4 million, or ($5.48) per basic and diluted share, as result of changes in fair value inclusive of credit impairments of $44.4 million; Unrealized gain of $35.3 million on RAMs $50 million committed preferred securities facility; Increase in case basis loss reserves of $27.4 million, relating primarily to continuing deterioration in the performance of residential mortgage-backed securities (RMBS); Increase in unallocated loss reserves of $18.8 million, of which $15.6 million was directly associated with RMBS; and Record business production of $59.5 million, as measured by adjusted premiums written. We are certainly disappointed with our operating results for the quarter, which were caused by the unprecedented deterioration in the performance of US residential mortgage backed securities and the continuing widening of credit spreads generally, said Vernon M. Endo, RAM's President and Chief Executive Officer. These developments have had wide ranging impact in the credit markets beyond the financial guaranty industry, which, as a result, is undergoing significant change, including ratings downgrades of several of our customers. Our immediate focus is to rebuild our capital position so that we can stabilize our ratings to continue to provide our AAA/Aaa customers with significant rating agency capital credit. We intend to achieve this strategy by reducing our portfolio through reassumption by the primaries and retrocession of high capital consumptive business as well as by reducing the ongoing growth of our portfolio. We expect 2008 will be a rebuilding year for the industry, including capital, ratings and ultimately investor confidence. Losses on Credit Derivatives and Unrealized Gain on Committed Preferred Securities Credit spreads continued to widen substantially during the fourth quarter of 2007, and this widening, as well as deterioration in RMBS collateral underlying collateralized debt obligations (CDOs), resulted in a substantial increase in losses on the credit derivatives we reinsure in the fourth quarter of 2007. For the fourth quarter, $44.4 million of the losses on credit derivatives reflects credit impairments the Company expects to incur in the future, representing the net present value estimate of probable and estimable losses on credit derivatives, primarily credit default swaps on CDOs of asset back securities (ABS). The balance of the losses on credit derivatives, in the absence of further credit impairments, are expected to net to zero over the remaining life of the insured credit derivatives. In addition, RAM recorded a fair value gain of $35.3 million on its $50.0 million committed preferred securities facility (CPS). The CPS invests in short-term commercial paper and is considered to be a financial instrument which is required to be fair valued. The value represents the cost of capital differential for this type of facility in the current market. The unrealized losses and gains, except to the extent of the impairments, do not impact operating earnings, a non-GAAP measure of income used by market analysts in assessing the Companys performance, rating agency and statutory capital requirements and claims paying resources. Loss Reserve Activity Case basis loss reserves (loss reserves for probable and estimable losses) increased $27.4 million during the fourth quarter of 2007 from $3.0 million at September 30, 2007 to $30.4 million at December 31, 2007. The increased case reserves relate primarily to RMBS transactions that are underperforming against original expectations. Total net claims paid during the quarter amounted to $1.3 million. Unallocated loss reserves are established to reflect our estimate of general deterioration in our insured credits. Unallocated loss reserves increased $18.8 million during the fourth quarter of 2007 from $14.6 million at September 30, 2007 to $33.4 million at December 31, 2007. The increase in unallocated reserves also relates primarily to RMBS transactions that are underperforming against original expectations. For the fourth quarter, RAM established an additional $15.6 million of unallocated loss reserves as a result of continuing adverse developments in the U.S. residential mortgage market primarily related to prime, second-lien mortgage exposure. Adjusted Premiums Written RAM also reported a record amount of adjusted premiums written, a measure of business production, of $59.5 million for the fourth quarter of 2007, which represents a 149% increase over the comparable quarter in 2006. RAM expects new business production will not be as strong in 2008 as the markets continue to adjust to the continued ratings actions in the financial guaranty industry. RAM renewed two treaties as of January 1, 2008 and is negotiating the renewal of a third. Two remaining treaties are scheduled for renewal later in the year. Net adjusted premiums written for the year were $180.6 million compared to $95.4 million in 2006, an increase of almost 90%. Net adjusted premiums written is a non-GAAP measure of business production which includes both upfront premiums written and the present value of future installment premiums for new business written in the quarter (note: present value of installment premiums is reported by RAM at a one-quarter lag). Premiums written by product line and adjusted premiums written are provided in the table below: Net Adjusted Premiums Written 4th Quarter Full Year (in $ millions) % change % change U.S. Public Finance % % U.S. Structured Finance % % U.S. Total % % International Public Finance % % International Structured Finance % % International Total % % Net Adjusted Premiums Written % % The growth achieved in net adjusted premiums written reflects strong increases in both public finance and structured finance business. Public finance net adjusted premiums for the quarter were $33.6 million, approximately 240% above the prior year's fourth quarter of $9.9 million. Structured finance adjusted premiums grew 85% to $25.9 million from $14.0 million in 2006. The increases in the quarter were partially the result of the two additional treaties in 2007 which contributed $15.3 million in public finance adjusted premiums and $9.5 million structured finance adjusted premiums, as well as an overall increase in cessions in 2007. Net (Loss)/Income and Operating (Loss)/Income Net loss was $152.9 million for the fourth quarter 2007 and $144.1 million for the full year. While net (loss)/income and net (loss)/income per diluted share are calculated in conformity with U.S. generally accepted accounting principles (GAAP), RAM provides other information because the Companys management and Board of Directors, as well as many research analysts and investors, evaluate financial performance on the basis of operating earnings, which excludes realized gains or losses on investments, gains or losses on credit derivatives, net of credit impairments, and unrealized gains on other financial instruments. Some research analysts and investors further evaluate earnings by excluding the net income impact of refundings (accelerated premiums and associated earnings) from operating earnings to produce what is referred to as "core" earnings. During the fourth quarter of 2007, an operating loss of $79.7 million, or $2.93 per diluted share, was recorded compared to operating income of $10.3 million, or $0.38 per diluted share in the fourth quarter 2006.
